Citation Nr: 1635462	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-27 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher evaluation for degenerative joint disease (DJD) of the right hip, rated at 10 percent prior to March 5, 2013, and 20 percent since that date.
 
 2. Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right thigh. 
 
 3. Entitlement to a disability rating in excess of 0 percent for limitation of flexion of the right thigh. 
 
 4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying an initial evaluation for right hip degenerative joint disease in excess of 10 percent. 

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in December 2011.  A copy of the transcript is of record.  In February 2013 and November 2013 the Board remanded this case. 

A March 2013 RO rating decision increased to 20 percent the evaluation for right hip DJD, effective March 5, 2013, under Diagnostic Code (DC) 5003-5253.  The RO further awarded a separate 10 percent evaluation for limitation of extension of the right thigh under DC 5003-5251, and a separate 0 percent (noncompensable) evaluation for limitation of flexion of the right thigh under DC 5003-5252, each from March 5, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a statement received in April 2014, the Veteran indicated that he had attached a signed release "where a more detailed account of my medical history can be obtained from Vidant (a non-VA hospital) in Greenville, North Carolina."  However, neither a release form nor the Veteran's treatment records from Vidant Medical Center are of record.  These records should be obtained on remand.  

In November 2013, the Board remanded this case to afford the Veteran a new VA examination.  Accordingly, he had a VA examination in September 2014.  The Veteran, however, in a March 2016 statement indicated that his right hip disorder continues to worsen in that he wakes up with pain, experiences pain throughout the day, goes to bed in pain, and wakes up through the night with pain.  He further stated that he now takes a high volume of medication which only pacifies the pain; therefore, his doctor has added physical therapy and pain management to his
regiment of treatment.  As the Veteran has indicated that his right hip disorder has worsened since the September 2014 VA examination, he must be reexamined to reassess the severity of his right hip disability.  38 C.F.R. § 3.327(a) (2016).  Further, his updated VA treatment records must be obtained.

The Board also notes that the issue of TDIU is intertwined with the claims for higher evaluations for the right hip disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  An additional opinion is also required to address the Veteran's assertion that the medications he takes for his right hip disorder cause dizziness and drowsiness, thereby preventing him from working.  See Veteran's statement received in April 2014.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, including from Durham VA medical center (VAMC), dated from February 2014, forward.

2. Make arrangements to obtain the Veteran's complete treatment records from Vidant Medical Center in Greenville, North Carolina.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected right hip/thigh disability.  An appropriate DBQ(s) should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND 
must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right hip and the left hip.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., degenerative joint disease of the right hip; limitation of flexion of the right thigh; limitation of extension of the right thigh; left knee bone infarction, distal femur and proximal tibia; and right knee bone infarction, distal femur and proximal tibia) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  

In providing this opinion, the examiner must consider the Veteran's assertion that the medications he takes for his service-connected disability(ies) cause dizziness and drowsiness, thereby preventing him from working.  

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



